Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06 /30 /2008 1 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund The Dreyfus Fund Incorporated A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this semiannual report for The Dreyfus Fund Incorporated, covering the six-month period from January 1, 2008, through June 30, 2008. The U.S. equity markets remained turbulent over the first half of 2008 and ended with June posting one of the worst monthly performance slumps on record. A continuously weakening U.S. housing market, surging inflation, devaluation of the U.S. dollar and lingering credit concerns continued to dampen investor sentiment. Of the ten economic sectors represented by the S&P 500 ® Composite Stock Index, only two  energy and materials  posted positive absolute returns for the reporting period. The financials sector was the hardest-hit industry group, primarily due to massive sub-prime related losses among global financial institutions. While the U.S and global economy clearly has slowed, the news is not all bad. We have seen signs of more orderly deleveraging among financial institutions, and it appears that most of the damage caused by last years sub-prime fiasco has been exposed and, to an extent, ameliorated. Moreover, the global upsurge in inflation should persist longer in fast-growing emerging markets than in more developed countries. These factors support our view that many areas of the stock market may have been punished too severely in the downturn, creating potential long-term opportunities for patient investors. As always, your financial advisor can help you identify suitable investments that may be right for you and your long-term investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation July 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through June 30, 2008, as provided by Sean P. Fitzgibbon, Portfolio Manager Market and Fund Performance Overview For the six-month period ended June 30, 2008, The Dreyfus Fund Incorporated produced a total return of 11.77% . 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, provided a total return of 11.90% for the same period. 2 Equity markets were battered during the reporting period by fears of recession in the U.S. economy and the impact of problems in the sub-prime and consumer credit markets on financial services providers and consumer spending patterns.The funds return was roughly in line with that of its benchmark, with relatively weak returns in the technology area balanced by stronger results in the health care, financials, energy and consumer staples sectors. The Funds Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal.To pursue these goals, the fund focuses on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks and stocks that exhibit characteristics of both investment styles. We select stocks based on how shares are priced relative to the underlying companys perceived intrinsic worth, the sustainability or growth of earnings or cash flow, and the companys financial health. Limiting the Impact of Declining Financial Stocks The financials sector led the U.S. stock market lower over the first half of 2008. Turmoil in the sub-prime mortgage and consumer credit markets rippled through the sector, where a wide range of regional and global commercial banks, investment banks and insurers held various forms of exposure to troubled debt markets. Delinquencies and defaults The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) within these markets forced many financial institutions to announce substantial asset write-downs and write-offs that, in many cases, pushed earnings into negative territory and, in some instances, threatened the companys financial stability. With financials representing the largest single sector in the S&P 500 Index, the fund held some degree of exposure to these developments. Holdings such as Merrill Lynch & Co. and Lehman Brothers Holdings, the latter of which the fund sold during the reporting period, declined sharply. However, the fund limited its losses by allocating a smaller percentage of assets to financial stocks than the benchmark. Although we increased the funds allocation to financials as valuations grew increasingly attractive, we continued to de-emphasize hard-hit residential real estate lenders and multi-line insurers, further bolstering relative performance. Relative Strengths Balanced by Weakness in Technology The fund also outperformed its benchmark in the health care,energy and consumer staples areas. In the health care sector, where managed care providers suffered losses due to rising costs, the fund sold its more vulnerable holdings before the industrys problems became fully apparent. Instead, we focused on providers of necessary medical products, such as Baxter International, which gained ground.Among high-flying energy stocks, the fund benefited from both overweighted sector exposure and good individual security selection, including independent energy producers such as XTO energy; equipment and service providers, such as ENSCO International; and certain integrated oil and gas companies, such as Petroleo Brasileiro and Occidental Petroleum. Finally, among consumer staples stocks, the fund benefited from a significant overweight to Wal-Mart Stores, as the discount retailer turned in strong results amid the recent economic slowdown. Unfortunately, the comparatively positive returns cited above were roughly matched by relatively weak returns among the funds technology holdings. Two notable detractors from returns were International Business Machines and Apple. Our underweight to top-performing IBM was a headwind, as was some inopportune trading of Apple, which we sold during a period of weakness before a subsequent rise.Among semi-conductor stocks, Intel and NVIDIA 4 were significant detractors from the funds returns. In the consumer discretionary sector, we overweighted International Game Technology, a computerized gaming products for casinos, and Royal Caribbean Cruises, which eventually underperformed during the reporting period. Finally, Apollo Group, which provides for-profit educational services, was the biggest fund detractor due to decreasing enrollment as a result of limited credit availability. Seeking Opportunities in a Distressed Market As of midyear, we recognize the challenges facing the U.S. economy and the equities market. Market volatility stands at record levels, with strong inflationary pressures caused by high energy and food prices putting pressure on the Federal Reserve Board to raise interest rates. At the same time, corporate revenue growth remains constrained, particularly within the financials sector. Nevertheless, many companies in other economic sectors have continued to report healthy profits, and equity valuations appear to have reached more attractive levels relative to earnings and revenues. While the funds overall exposure to financial stocks has remained slightly lower than the benchmark,we have taken opportunistic advantage of low valuations to selectively add to the funds financial holdings, particularly among major commercial banks.We have continued to allocate a relatively large percentage of the funds assets to energy stocks, with an emphasis on independent oil and gas producers and drilling companies, which we believe are positioned to benefit from high commodity prices. We also have established overweighted exposure to the consumer staples sector, where food and drug retailers able to offer a price advantage have been attracting growing numbers of todays price-conscious consumers. July 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Fund Incorporated from January 1, 2008 to June 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2008 Expenses paid per $1,000  $ 3.46 Ending value (after expenses) $882.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2008 Expenses paid per $1,000  $ 3.72 Ending value (after expenses) $1,021.18  Expenses are equal to the funds annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS J u n e 3 0 , 2 0 0 8 ( U n a u d i t e d ) Common Stocks99.2% Shares Value ($) Consumer Discretionary8.0% Darden Restaurants 184,895 5,905,546 Family Dollar Stores 303,091 6,043,634 Gap 603,100 10,053,677 Home Depot 450,278 10,545,511 International Game Technology 358,728 8,961,025 Marriott International, Cl. A 279,784 7,341,532 McDonalds 141,183 7,937,308 News, Cl. A 678,566 10,205,633 Omnicom Group 216,300 9,707,544 Ross Stores 222,130 7,890,058 SK Equity Fund, LP (Units) 1.288 c 800,000 Time Warner 828,758 12,265,618 Consumer Staples11.2% Cadbury, ADR 177,856 8,949,714 Colgate-Palmolive 252,674 17,459,773 CVS Caremark 315,864 12,498,739 Dean Foods 549,840 a 10,787,861 Dr. Pepper Snapple Group 133,392 a 2,798,564 Estee Lauder, Cl. A 199,320 9,258,414 Kraft Foods, Cl. A 340,982 9,700,938 Molson Coors Brewing, Cl. B 231,991 12,604,071 Philip Morris International 374,685 18,505,692 Sara Lee 475,760 5,828,060 Smithfield Foods 361,660 a 7,189,801 Wal-Mart Stores 371,289 20,866,442 Energy15.3% Anadarko Petroleum 107,400 8,037,816 Chevron 370,870 36,764,343 ENI, ADR 204,260 15,162,220 ENSCO International 196,470 15,862,988 Exxon Mobil 77,937 6,868,588 Halliburton 252,912 13,422,040 Marathon Oil 255,390 13,247,079 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Occidental Petroleum 87,270 7,842,082 Petroleo Brasileiro, ADR 251,200 17,792,496 Valero Energy 228,600 9,413,748 Williams 282,070 11,370,242 XTO Energy 428,765 29,374,690 Financial14.6% ACE 181,210 9,982,859 American Express 150,870 5,683,273 Astoria Financial 237,220 4,763,378 Bank of America 580,242 13,850,377 CapitalSource 343,020 3,800,662 CIT Group 683,720 4,656,133 Citigroup 659,810 11,058,416 Federal National Mortgage Association 309,160 6,031,712 Fidelity National Financial, Cl. A 283,680 3,574,368 Goldman Sachs Group 78,960 13,810,104 Hudson City Bancorp 329,470 5,495,560 JPMorgan Chase & Co. 583,970 20,036,011 MetLife 265,800 14,026,266 Moodys 169,320 5,831,381 PNC Financial Services Group 272,410 15,554,611 Prudential Financial 96,510 5,765,507 U.S. Bancorp 501,720 13,992,971 Wachovia 439,130 6,819,689 Wells Fargo & Co. 523,470 12,432,412 Health Care11.6% Baxter International 314,750 20,125,115 Covidien 162,365 7,775,660 Galen Partners II, LP (Units) 0.47 c 60,204 Hospira 293,600 a 11,776,296 Johnson & Johnson 230,160 14,808,494 Laboratory Corp. of America Holdings 105,080 a 7,316,720 Medtronic 351,040 18,166,320 Merck & Co. 337,700 12,727,913 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Pfizer 602,140 10,519,386 Schering-Plough 501,290 9,870,400 Thermo Fisher Scientific 325,170 a 18,121,724 Wyeth 191,520 9,185,299 Industrial13.2% Allied Waste Industries 635,170 a 8,015,845 Dover 192,060 9,289,942 Eaton 223,280 18,972,102 Emerson Electric 319,270 15,787,901 General Electric 1,532,210 40,894,685 KBR 275,535 9,618,927 L-3 Communications Holdings 94,000 8,541,780 Lockheed Martin 124,060 12,239,760 Masco 378,084 5,947,261 Terex 131,930 a 6,777,244 Tyco Electronics 205,816 7,372,329 Tyco International 244,115 9,774,365 United Technologies 117,690 7,261,473 Information Technology15.0% Akamai Technologies 293,448 a 10,209,056 Apple 147,356 a 24,673,289 Cisco Systems 652,503 a 15,177,220 Dell 572,587 a 12,528,204 Google, Cl. A 35,983 a 18,942,171 Intel 752,084 16,154,764 McAfee 188,935 a 6,429,458 Microchip Technology 188,811 5,766,288 Microsoft 803,610 22,107,311 NVIDIA 297,583 a 5,570,754 Oracle 637,308 a 13,383,468 QUALCOMM 358,276 15,896,706 Research In Motion 71,712 a 8,383,133 Texas Instruments 259,359 7,303,549 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials3.9% Air Products & Chemicals 139,842 13,824,780 Freeport-McMoRan Copper & Gold 73,550 8,619,324 Mosaic 64,390 a 9,317,233 Rio Tinto, ADR 30,930 15,310,350 Telecommunication Services2.4% AT & T 563,700 18,991,053 Metropcs Communications 323,086 a 5,721,853 Verizon Communications 135,733 4,804,948 Utilities4.0% Dominion Resources 226,420 10,752,686 Sempra Energy 394,940 22,294,363 Southern 428,150 14,950,998 Total Common Stocks (cost $1,143,941,428) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,527,000) 12,527,000 b Total Investments (cost $1,156,468,428) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $860,204 representing .07% of net assets (see below). 10 Net Acquisition Purchase Assets Issuer Date Price ($)  (%) Valuation ($)  Galen Partners II, LP (Units) 5/6/94-1/3/97 751,784 .00 127,978 per unit SK Equity Fund, LP (Units) 3/8/95-9/18/96 816,609 0.07 621,282 per unit  Average cost per unit.  The valuation of these securities has been determined in good faith under the direction of the Board of Directors. Portfolio Summary (Unaudited)  Value (%) Value (%) Energy 15.3 Consumer Discretionary 8.0 Information Technology 15.0 Utilities 4.0 Financial 14.6 Materials 3.9 Industrial 13.2 Telecommunication Services 2.4 Health Care 11.6 Money Market Investment 1.0 Consumer Staples 11.2  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Dividends and interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(a) Cash overdraft due to Custodian Payable for investment securities purchased Payable for shares of Common Stock redeemed Interest payableNote 2 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Shares Outstanding (500 million shares of $1par value Common Stock authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2008 (Unaudited) Investment Income ($): Income: Cash dividends (net of $101,324 foreign taxes withheld at source): Unaffiliated issuers 12,762,467 Affiliated issuers 205,025 Income from securities lending 87,400 Total Income Expenses: Management feeNote 3(a) 4,239,384 Shareholder servicing costsNote 3(a) 429,226 Custodian feesNote 3(a) 54,466 Professional fees 39,850 Directors fees and expensesNote 3(b) 12,586 Registration fees 12,562 Prospectus and shareholders reports 11,908 Loan commitment feesNote 2 3,672 Interest expenseNote 2 108 Miscellaneous 13,118 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (33,625) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments 48,063,315 Net unrealized appreciation (depreciation) on investments (222,745,525) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2008 Year Ended (Unaudited) December 31, 2007 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Net realized gain on investments Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2008 Year Ended December 31, (Unaudited) 2007 2006 2005 2004 2003 Per Share Data ($): Net asset value, beginning of period 10.25 10.48 10.28 10.25 9.56 7.72 Investment Operations: Investment incomenet a .06 .17 .14 .11 .11 .08 Net realized and unrealized gain (loss) on investments (1.27) .65 1.43 .43 .69 1.83 Total from Investment Operations (1.21) .82 1.57 .54 .80 1.91 Distributions: Dividends from investment incomenet (.06) (.17) (.14) (.11) (.11) (.07) Dividends from net realized gain on investments (.13) (.88) (1.23) (.40)   Total Distributions (.19) (1.05) (1.37) (.51) (.11) (.07) Net asset value, end of period 8.85 10.25 10.48 10.28 10.25 9.56 Total Return (%) (11.77) b 7.89 15.58 5.28 8.46 24.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 c .73 .74 .74 .75 .77 Ratio of net expenses to average net assets .74 c,d .73 .74 d .74 .75 .77 Ratio of net investment income to average net assets 1.27 c 1.60 1.35 1.13 1.18 .91 Portfolio Turnover Rate 38.18 b 44.08 54.66 58.50 66.66 55.14 Net Assets, end of period ($ x 1,000) 1,214,878 1,427,655 1,453,898 1,411,351 1,503,604 1,517,129 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTESignificant Accounting Policies: The Dreyfus Fund Incorporated (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the Funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes.
